DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 5/28/2021.  Claims 1-9 are pending.  Claim 9 is newly presented.  The previous 112(f) interpretations remain.  The previous 112(b) rejections have been withdrawn.  New rejections have been made below due to applicant’s amendment.  This action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 7,712,724) in view of Snyder (U.S. 2,591,102).
Thomas discloses a valve device comprising: a housing (12) having a cylindrical inner peripheral wall (the interior walls) that defines a cylindrical space (28) therein; a fluid introduction path (40) formed in the housing to communicate with the cylindrical space at the inner peripheral wall; a plurality of fluid discharge paths (at 22 and 24) formed in the housing to communicate with the cylindrical space at the inner peripheral wall; a valve body (14) accommodated in the cylindrical space, the valve body being formed of a spherical body (14, or 114, where the term “formed of a spherical body” is interpreted to mean that at least portions of the valve body have curvature, as the applicant’s valve body 40 is not a sphere but has truncated upper and lower portions and different degrees of curvature forming a spherical like shape) having therein a communication path (34) that communicates the fluid introduction path with at least one of the plurality of fluid discharge paths; a valve body rotating mechanism (not 
Thomas does not appear to disclose the seal member on the protrusion capable of abutting against the valve body being formed of an elastic material different from the material of the protrusion.
Snyder teaches it was known in the art to have a valve seat with a seal member that is formed of an elastic material that is different from the rest of the seat protrusion (see seat 30 and seal member 31 and col. 4, ll. 10-18 describing the seal member 31 is being rubber).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas by having the end of the protrusion have a seal member that is formed from an elastic material that is different from the material of the protrusion as taught by Snyder in order to provide a better sealing effect between the valve head and seat that can slightly deform to accommodate the valve head and provide better leak prevention.
Regarding claim 2, Thomas as modified further discloses wherein, when the valve body is viewed along the axis, the valve body includes a large radius portion (see Detail A in the annotated figure below, alternatively the radially outer portion of 114 near 130 in fig. 4) formed with a predetermined first inner radius corresponding to an inner radius of the inner peripheral wall of the housing, a small radius portion formed with a second inner radius less than the first inner radius (see Detail B in the annotated figure below, alternatively at 151 in fig. 4), and an intermediate portion formed to connect the large radius portion and the small radius portion and having a distance from the axis that is intermediate in size between the first inner radius and the second inner radius (see Detail C in the annotated figure 


    PNG
    media_image1.png
    905
    975
    media_image1.png
    Greyscale


.

Allowable Subject Matter
Claims 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the previously applied prior art to Thomas for claims 4-8 does not disclose the intermediate portion including a straight portion disposed at one end of the large radius portion with the opening of the valve body being opened in at least one of the small radius portion and intermediate portion.
References like Kulisek (U.S. 4,542,878) disclose a ball valve with a larger diameter portion at 15, a smaller diameter portion at 21, and a straight portion that is disposed at an end of the larger diameter portion.  However, the opening 18 is provided through the larger diameter portion and thus not through either the smaller diameter portion or the intermediate portion as claimed by the applicant.  Further, Kulisek is not for a multi-way valve.  The applicant’s claim recites both a fluid inlet path and a plurality of discharge paths.  Any type of modification of Thomas with a reference like Kulisek is not seen to be readily obvious to the multiple openings of Thomas that are part of the multi-way valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. 
The applicant’s arguments are drawn to newly added limitations.  These limitations have been addressed above in the 103 rejection with the teaching of Snyder.
Applicant’s amendments have required further search and/or consideration and/or revision of the rejection and, as such, this action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753